Title: To James Madison from John Gavino, 4 July 1801
From: Gavino, John
To: Madison, James



No: 66
Sir
Gibraltar 4th: July 1801
My last dispatch was No: 65 ⅌ the Schooner Charlott of New York with Copy of one of 9th: April from Consul OBrion.
On the 26t: Ulto: arrived the State Schooner Enterprize Capn: Steritt, who had Ceperated from the Squadron intended for those Seas, and on the 29th: Ditto anchord in this Bay a Tripoly Ship of 28 Guns (american Built) with 246 Men, Commanded by their high[e]s[t] Admiral, an Engh: Renegado Maried to the Bashaws Daughter; also a Brig of 16 Guns & 146 Men they are both Cruisers Sailing in Compy: reported on arrival to the Health Office that they had been out 35 days & Captured nothing, but wanted Water; the Prattick Master askd of the Admiral if they were at war with america, sayd was not. On the 30th: ditto arrived the President Commodor Dale, the Philadelphia & Essex frigates, they Anchord close to the above Cruisers who were in Quarant[in]e, I imediately waited on the Commodr: taking wth: me Consuls OBrion & Cathcarts Letters relative to the affairs of Barbary &ca: for his information. He Deliverd me your favour of 24th: May last, the Contents of which duely noted, & permit me to assure you that every thing in my Power to serve the Comodor his Squadron & the Nation in Genl: shall not be wanted, and it will give me the greatest pleasure, when can be usefull to either, as in duty bound; The Comodor made Enquiry of the admiral if they were at War or Peace with the U. States he sayd the Latter, then he enquired if he left Consul Cathcart well, he replied that he had gone from Tripoly a fortnight before he Saild, for Tunis, that he went of his own accord, and that he was no friend to the Americans, I likewise went a long side of him Yesterday Morning (as his agent Expressd to me that he wishd to have some Conversation wth: Commodor Dale) to tell him, as he was to get Prattick that day the Commodor had no objection in seeing him on board the President, or at my house on shore; which he rejected saying ⟨he⟩ would see us at a Tavern & no where els⟨e,⟩ indeed I perceived he was triffling in the business, so that the Commodor determind to go to Sea with the Squadron, which he did this Morning taking with him the ship Grand Turk bound to Tunis with the Stipulations, & the Brig Hope of Baltimore Jas: Norman Commander, for other particulars permit me to refer you to what Commodor Dale, now writes the Secy: of the Navy, & to the inclosed Copy of Consul OBrions Letter to me of the 27th: May regarding the Grand Turk by return of the Express sent him on that subject.
Some time ago came here from Alguesiras the Brig Neptune John S. Crane Commr: wch: he says to have bought there, also the Cargo Consisting of Port Wine, Oil, & Wool, when he was on the point of sailing the Spanish Goverment Detaind his Papers & Commenced a Sute on supposition that he was coming here with the Cargo (wch: was cleard for New York), but the night before they were to begin Landing, he got the Vessel under way & brought her here, where after remaining some days, was detaind by His Majys: Polaca Calpe Capn: Dundass as having no Papers on board, she was libeled, when I made repeated official applications to the Spanish Govr. of St: Roque and he sent me Authentick Copys of the Detaind Papers which were presented on the day of Tryal, so that the Vessel & Cargo was liberated, and free of Costs of Sute.
A few days since came in Sight from the East three french Ships of the Line and a frigate, but the wind taking them short in the Gutt, got a back of the Rock; this day sprung up to the East, when they went to Alguesiras & are landing 2800 seamen to Man the ships at Cadiz, before wch: Port arrived Sir James Semmorez with five Sail the Line from England when joind the two that were there; said French squadron came from Tolon & Captured aback of the Rock the Engh Brig of War Speedy, & the Mahon Packet, both coming to this Port.
I now inclose the Return of the last Six Months arrivals at this Port; and have the honor to be—Sir Your most obedt. & most he. St:
John Gavino
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC docketed by Wagner as received 7 Sept. For surviving enclosure, see n. 2.



   
   Circular Letter to American Consuls, Mediterranean, 21 May 1801.



   
   O’Brien’s 27 May letter to Gavino (4 pp.) recommended that the Grand Turk sail at the earliest date with its stipulations for the government of Tunis. He also reiterated his complaint that the U.S. was two-and-a-half years in arrears on its annuities to Algiers and observed that he had not received a letter from the State Department in twenty months. Dale’s 2 July letter to the secretary of the navy is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:497–99.


